DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “annular seal ring” in lines 2 and 3 must be amended to --annular seal ring housing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Berard (US Pub. No. 2012/0080851).
Regarding claim 1, the Berard reference discloses a bellows seal assembly (10) comprising: 
a cylindrical main housing (12) including a first end (end of 12 in contact with 16) and a second end (e.g. end opposite first end); 

a ring seal (200) coaxially arranged with the bellows and connected to the second end of the bellows (e.g. indirectly); and 
a damper assembly (Fig. 1), the damper assembly includes: 
a band (22) that wraps around an exterior portion of the cylindrical bellows; and 
a circumferential spring (e.g. protrusion of 22) that biases the band radially against the exterior portion of the bellows.
Regarding claim 3, the Berard reference discloses the ring seal is a face seal type seal (Fig. 1).
Regarding claim 4, the Berard reference discloses the ring seal includes an annular ring seal housing (18) including a first side (side of 18 in contact with 16) and a second side (side of 18 in contact with 20), the first side of the annular ring seal being connected to the second end of the bellows (Fig. 1), and the second side of the annular ring seal being connected to a carbon insert (20).
Regarding claim 5, the Berard reference discloses the ring seal housing has an L-shaped cross-section (Fig. 1) with a radial extending ring portion and an axial extending ring portion (Fig. 1), the carbon insert being pressed into the axial extending ring portion (Fig. 1).
Regarding claim 15, the Berard reference discloses the bellows is a welded bellows type bellows (Para. [0014]).

Regarding claim 17, the Berard reference discloses the carbon insert is a carbon-graphite type sealing element (Para. [0012]).
Regarding claim 18, the Berard reference discloses the structure substantially as claimed and would be capable of performing the same manner as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard.
Regarding claim 6, the Berard reference discloses the invention substantially as claimed in claim 1.
However, the Berard reference fails to explicitly disclose the band includes wide portions separated by narrow portions.
It would have been obvious to one of ordinary skill in the art at the time of filing to change the shape fo the Berard reference to have wide and narrow portions, a change in the shape of a prior art device is a design consideration within the skill of the art and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 7 and 8, the modified Berard reference dislcoses the invention substantially as claimed in claim 6.
However, the modified Berard reference fails to explicilty dislcose the claimed dimensions.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the modified Berard reference to have the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired pressure. In re Aller, 105 USPQ 233.
Regarding claims 9 and 10, the Berard reference dislcoses the invention substantially as claimed in claim 1.
However, the Berard reference fails to explicilty dislcose the claimed dimensions.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Berard reference to have the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired pressure. In re Aller, 105 USPQ 233.




	




	
Allowable Subject Matter
Claim 19 is allowed.

Claims 2, 11-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675